Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K216) Offering Period: November 5, 2012 – November 29, 2012 18-Month Buffered Accelerated Return Equity Securities (BARES) Linked to the S&P 500 ® Index Return Profile • 18-Month Buffered Accelerated Return Equity Securities (BARES) linked to the performance of the S&P 500 ® Index. • If the Final Level is less than the Initial Level by not more than the Buffer Amount, then the investor will be entitled to receive the principal amount at maturity. • If the Final Level is less than the Initial Level by more than the Buffer Amount, then the investor will lose 1% for every 1% decline in the Underlying beyond the Buffer Amount. • Any payment on the securities is subject to our ability to pay our obligations as they become due. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch Trade Date: Expected to be November 30, 2012 Settlement Date: Expected to be December 5, 2012 Underlying: The S&P 500 ® Index Fixed Payment Percentage: Expected to be between [10.00-12.00]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return. Underlying Return: If (a) the Final Level is equal to or greater than the Initial Level, then the Fixed Payment Percentage; (b) if the Final Level is less than the Initial Level by not more than 10%, then: zero; (c) if the Final Level is less than the Initial Level by more than 10%, then: [(Final Level – Initial Level) / Initial Level] + Buffer Amount. Buffer Amount: Expected to be 10% (to be determined on the Trade Date). Initial Level: The closing level of the Underlying on the Trade Date. Final Level: The closing level of the Underlying on the Valuation Date. Valuation Date: May 30, 2014 Maturity Date: June 4, 2014 CUSIP: 22546TH79 Benefits • If the Underlying appreciates, offers a Fixed Payment Percentage of between [10.00-12.00]% (to be determined on the Trade Date). • Reduced downside risk due to a Buffer Amount of 10%. Hypothetical Returns at Maturity Percentage Change in the Underlying Redemption Amount per $1,000 Principal Amount (1)(2) 50% $1,110 40% $1,110 30% $1,110 20% $1,110 10% $1,110 0% $1,110 -10% $1,000 -20% $900 -30% $800 -40% $700 -50% $600 Assumes a Fixed Payment Percentage of 11.00% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 90% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • Redemption Amount will be less than the principal amount if the Final Level is less than the Initial Level by more than the Buffer Amount. (See “Additional Risk Considerations” on the next page.) Product Summary Horizon (years) 18-months Principal Repayment Principal at Risk Investment Objective Appreciation Market Outlook Bullish FINANCIAL PRODUCTS FACT SHEET Offering Period: November 5, 2012 – November 29, 2012 18-Month Buffered Accelerated Return Equity Securities (BARES) Linked to S&P ® Index Additional Risk Considerations • Prior to maturity, costs such as concessions and hedging may affect the value of the securities • Liquidity – The securities will not be listed on any securities exchange. Credit Suisse (or its affiliates) intends to offer to purchase the securities in the secondary market but is not required to do so. Many factors, most of which are beyond the control of the Issuer, will influence the value of the securities and the price at which the securities may be purchased or sold in the secondary market. For example, the creditworthiness of the Issuer, including actual or anticipated downgrades to the Issuer’s credit ratings, may be a contributing factor. • Potential Conflicts – We and our affiliates play a variety of roles in connection with the issuance of the securities including acting as calculation agent and hedging our obligations under the securities. The agent for this offering, Credit Suisse Securities (USA) LLC (“CSSU”), is our affiliate.
